        Case 1:21-cv-03413-SDG Document 22 Filed 08/31/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            (ATLANTA DIVISION)

UNITED STATES SECURITIES
AND EXCHANGE COMMISSION,

          Plaintiff,

          v.                               Civil Action No. 1:21-cv-3413
                                           (SDG)
JOHN J. WOODS, et al.,

          Defendants.

    PLAINTIFF’S NOTICE OF RECEIVERSHIP RECOMMENDATION

      Pursuant to the Court’s oral ruling granting in part the Plaintiff’s Motion for a

Temporary Restraining Order and Other Emergency Relief, the Securities and

Exchange Commission (“Commission”) files this notice recommending A. Cotten

Wright of the law firm Grier Wright and Martinez to serve as receiver in this matter.

In conjunction with filing its motion seeking the appointment of a receiver, counsel

for the Commission solicited applications from three candidates to serve as a

receiver were the Court to grant the Commission’s motion. Based on Ms. Wright’s

prior experience as a receiver and her fee proposal, the Commission’s receivership

committee selected Ms. Wright as the Commission’s recommended candidate for

receiver. For this reason, the Commission recommends that the Court appoint Ms.
        Case 1:21-cv-03413-SDG Document 22 Filed 08/31/21 Page 2 of 4




Wright as a receiver in this matter and grant her the powers and responsibilities as

set forth in its proposed order.



Dated: August 31, 2021                  Respectfully submitted,

                                        /s/ Joshua A. Mayes
                                        M. Graham Loomis (GA Bar No. 457868)
                                        Joshua A. Mayes (GA Bar No. 143107)
                                        Harry B. Roback (GA Bar No. 706790)
                                        U.S. Securities and Exchange Commission
                                        950 East Paces Ferry Road, NE, Suite 900
                                        Atlanta, GA 30326
                                        Tel: (404) 942-0690
                                        Facsimile: (404) 842-7679
                                        RobackH@sec.gov

                                        Attorneys for Plaintiff




                                           2
       Case 1:21-cv-03413-SDG Document 22 Filed 08/31/21 Page 3 of 4




                   CERTIFICATION OF COMPLIANCE

      This is to certify that the foregoing was prepared using Times New Roman
14 point font in accordance with Local Rule 5.1 (B).

                              /s/ Harry B. Roback
                              Harry B. Roback
        Case 1:21-cv-03413-SDG Document 22 Filed 08/31/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2021 I caused a copy of the foregoing
Plaintiff’s Notice of Receivership Recommendation to be served on counsel of
record by using the Court’s ECF system.

                                             /s/ Joshua A. Mayes
                                             Joshua A. Mayes




                                         4
